                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 MARK SPRINGER,                                    CIVIL ACTION

                Plaintiff                          NO. 5:19-cv-00552

        v.

 GERALD KILHEFNER, et al.

                Defendants


                                                ORDER

       AND NOW, this 14th day of August, 2019, upon consideration of Defendants’ Motion to

Dismiss (ECF No. 11) and Plaintiff’s Response in Opposition (ECF No. 12), and for the reasons

set forth in the Court’s accompanying Memorandum, it is ORDERED that Defendants’ Motion

to Dismiss (ECF No. 11) is DENIED. Defendants shall answer Plaintiff’s Complaint within

fourteen (14) days of the date of this Order.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
